DETAILED ACTION
[1]	Remarks
I.	The present application is being examined under the pre-AIA  first to invent provisions. 
II.	Claims 1-16 are pending and have been examined, where claims 1-16 is/are rejected. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “wherein the object recognition module includes a combination of sensors and cameras to gather information about the objects, including one or more optical sensors to determine the size or shape of the objects, and one or more cameras to determine the color or intensity of the object, or visual indicia on the objects; and wherein the decision module includes a processor operative to fuse the information from the sensors and cameras to identify the type of object being inspected” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of object sorter, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	There are no PCT associated with the current application.
[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-16 are interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): the claim limitations uses the term “means” or a term used as a substitute for “means” that is a generic placeholder; the term “means” or the generic placeholder is modified by functional language, typically linked by the transition word “for” or another linking word or phrase, such as “configured to” or “so that”; the term “means” or the generic placeholder is not modified by sufficient structure or material for performing the claimed function. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

or
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4, 6, 9 and 10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tao (US 5533628).

Regarding claim 1, Tao discloses a system for inspecting and sorting objects, comprising: 
a transport mechanism including an input for receiving objects to be inspected and an output including an object sorter operative to direct objects to different locations based upon object type (see figure 1 below, element 7 is read as transport mechanism, the bin 1-3 are the different locations based on object type); 
wherein the objects are transported through an object identification stage including object recognition and decision modules (see figure 1 below, the processor is read as the object recognition and decision modules):

    PNG
    media_image1.png
    425
    901
    media_image1.png
    Greyscale
 
wherein the object recognition module includes a combination of sensors and cameras to gather information about the objects, including one or more optical sensors to determine the size or shape of the objects, and one or more cameras to determine the color or intensity of the object, or visual indicia on the objects (see figure 12, camera 1 is read as the “camera” and camera 2 is read as “sensors,” both camera 1 and 2 determines color and shape information): and 

    PNG
    media_image2.png
    385
    829
    media_image2.png
    Greyscale

wherein the decision module includes a processor operative to fuse the information from the sensors and cameras to identify the type of object being inspected (column 5, lines 10-22, correction results in a corrected hue value which exceeds the measured hue value when the pixel count measured for the object being sorted exceeds the first reference pixel count, the correction results in a corrected hue value which is less than the measured hue value when the pixel count measured for the object being sorted is below the first reference pixel count, the hue is the color of the object, also elongation sorting is accomplished by imaging an object and obtaining a pixel count for at least its height and one diameter sample of the object, a ratio of the pixel counts of the height and the diameter sample is obtained and the objects are sorted into desired categories defined by predetermined ranges of the ratios, the hue information is used in combination with the shape information object shape and dimensional, hue gives first pixel count information which is then used to determine the shape of the object).

Regarding claim 2, Tao discloses the system of claim 1, wherein the object recognition module is operative to determine a profile of an object (see figure 20A and figure 20B):

    PNG
    media_image3.png
    228
    763
    media_image3.png
    Greyscale
.

Regarding claim 3, Tao discloses the system of claim 1, wherein the combination of optical sensors and cameras includes a line-scan camera (see figure 4 below, column 8, lines 48-51, a sync signal on signal line 300, a video digitizer receives red, green and blue signals from camera 29 and transmits the digitized signals over signal lines 302):

    PNG
    media_image4.png
    402
    688
    media_image4.png
    Greyscale
.
Regarding claim 4, Tao discloses the system of claim 1, wherein the visual indicia includes a computer-readable code (see figure 1, processor 37 requires instructions).

Regarding claim 6, Tao discloses the system of claim 1, wherein the decision module uses hue-based color- matching to assist in identifying an object (see figure 8, 807 shows fruit Hue feature extraction):

    PNG
    media_image5.png
    291
    627
    media_image5.png
    Greyscale
.

Regarding claim 9, Tao discloses the system of claim 1, wherein the sorter directs objects identified by color, coding, type or quality into one or more corresponding bins (column 5, lines 10-22, correction results in a corrected hue value which exceeds the measured hue value when the pixel count measured for the object being sorted exceeds the first reference pixel count, the correction results in a corrected hue value which is less than the measured hue value when the pixel count measured for the object being sorted is below the first reference pixel count, the hue is the color of the object, also elongation sorting is accomplished by imaging an object and obtaining a pixel count for at least its height and one diameter sample of the object, a ratio of the pixel counts of the height and the diameter sample is obtained and the objects are sorted into desired categories defined by predetermined ranges of the ratios, the hue information is used in combination with the shape information object shape and dimensional, hue gives first pixel count information which is then used to determine the shape of the object).

Regarding claim 10, Tao discloses the system of claim 1, wherein the decision module uses stored templates to assist in identifying objects (column 4, lines 6-11, color sorting system according to the invention also includes processing means for comparing the hue value for each item measured to the stored hue values and categorizing each item into a sorting categories defined by the user using the stored hue values).

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tao in view of Kakutani (US 20020126904).

Regarding claim 5, Tao discloses all the limitations of claim 1, but is silent in disclosing the system of claim 1, wherein the visual indicia includes a human-readable code or text, and the processor is operative to perform character recognition. Kakutani discloses the system of claim 1, wherein the visual indicia includes a human-readable code or text, and the processor is operative to perform character recognition (see paragraph 95, character recognition, the name-card sorting program 30 determines the data item of each character string recognized by the character recognition program 28, with reference to dictionary data of the name-card sorting dictionary 29, which manages keywords regarding the printed items). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include character recognition because to extract vital information such as expiration date to ensure the food or fruits are purchased when they are fresh. 

	Claims 7 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tao in view of Kendir (US 20020197584).

Regarding claim 7, Tao discloses all the limitations of claim 1, but is silent in disclosing the system of claim 1, wherein the object is a round of ammunition, and the decision module is operative to determine the type of ammunition. Kendir discloses the system of claim 1, wherein the object is a round of ammunition, and the decision module is operative to determine the type of ammunition (see paragraph 58, the size of impact identifying indicia displayed on the target image may be selected to correspond with a shot size representative of a round of ammunition for a particular firearm utilized in a training scenario). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include ammunition type in order to correctly load the appropriated ammo into the gun. 
Regarding claim 16, Kendir discloses the system of claim 1, wherein the objects are machined parts (see paragraph 58, the size of impact identifying indicia displayed on the target image may be selected to correspond with a shot size representative of a round of ammunition for a particular firearm utilized in a training scenario). See the motivation for claim 7. 

	Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tao in view of Kendir (US 20020197584) and Herold (US 5826360).

Regarding claim 8, Tao and Kendir discloses all the limitations of claim 7, but is silent in disclosing the system of claim 7, wherein the object is an ammunition shell, and the decision module is operative to use charge recognition to determine the number of charges on the shell.
Herold discloses the system of claim 7, wherein the object is an ammunition shell, and the decision module is operative to use charge recognition to determine the number of charges on the shell (see column 3, lines 44-48, including the magazine and also inserts a round of ammunition into the chamber of the firearm, that user may want to increase the displayed count of ammunition by one to account for the round in the chamber). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include counting the amount of ammo left in order to correctly decide when to load the appropriated ammo into the gun.

	Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tao in view of Jones (US 20020001393).
Regarding claim 11, Tao discloses all the limitations of claim 1, but is silent in disclosing the system of claim 1, wherein combination of sensors and cameras includes an eddy current sensor. Jones discloses the system of claim 1, wherein combination of sensors and cameras includes an eddy current sensor. Jones discloses the system of claim 1, wherein combination of sensors and cameras includes an eddy current sensor. Jones discloses the system of claim 1, wherein combination of sensors and cameras includes an eddy current sensor (see paragraph 492, employs an eddy current sensor 1710 to perform as the coin handling system's coin discrimination sensors D1-D6. The eddy current sensor 1710 includes an excitation coil 1712 for generating an alternating magnetic field used to induce eddy currents). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include eddy current sensor to induce specific voltage from the generated current for accurately imaging object for sorting. 

	Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tao in view of Ziel (US 20040126007).

Regarding claim 12, Tao discloses all the limitations of claim 1, but is silent in disclosing the system of claim 1, wherein combination of sensors and cameras includes an ultrasound sensor. Ziel discloses the system of claim 1, wherein combination of sensors and cameras includes an ultrasound sensor (see paragraph 30, imaging sensor 117 is an ultrasound transducer and figure 8 below):

    PNG
    media_image6.png
    435
    1003
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an ultrasound sensor in order to improve image recognition. 

	Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tao in view of Jiang (US 20040208385).

Regarding claim 13, Tao discloses all the limitations of claim 1, but is silent in disclosing the system of claim 1, wherein combination of sensors and cameras includes a spectroscope. Jiang discloses the system of claim 1, wherein combination of sensors and cameras includes a spectroscope (see paragraph 351, movement of the tissue in relation to the scan pattern or some other fixed standard such as the initial position of component(s) of the data acquisition system, the camera and/or spectroscope).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include frequency information of object to improve edge detection in images. 
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tao in view of Kurosawa (US 20030165265).

Regarding claim 14, Tao discloses all the limitations of claim 1, but is silent in disclosing the system of claim 1, wherein combination of sensors and cameras includes an interferometer. Kurosawa discloses the system of claim 1, wherein combination of sensors and cameras includes an interferometer (see paragraph 42, position of the wafer stage 7 is measured by an interferometer 204, which is fixed to a lens barrel surface plate 205. The interferometer 204 in FIG. 2 is one of the Y-axis interferometer 1, yawing interferometer 2, X-axis interferometer 3, and X-axis interferometer 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include interferometer in order to use light to expose certain detail structures from the object for improving image recognition. 

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tao in view of Morii (US 20030215260).

Regarding claim 15, Tao discloses all the limitations of claim 1, but is silent in disclosing the system of claim 1, wherein the objects are glass or plastic, and the sorter diverts the objects to different bins or recycling purposes. Morii discloses the system of claim 1, wherein the objects are glass or plastic, and the sorter diverts the objects to different bins or recycling purposes (see paragraph , first sorting condition preparing unit that prepares a first sorting condition for sorting the recycling item into one of a plurality of decomposing groups corresponding to conditions for decomposing the recycling item; a second sorting condition preparing unit that prepares a second sorting condition for sorting recycling parts obtained by decomposing the recycling item sorted out according to the first sorting condition, paragraph 86, when the materials (1) and (2) are raw materials, they are plastics). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include sorting glass and plastic to recycling bins in order to placing artifacts with the food to avoid spoiling the food. 

[4]	Claim Objections
Claim 4 is objected to because it claimed a computer readable code. It is not a rejection because the limitation is not claiming a CRM but it is claiming a system. The examiner suggests amending claim to include said “computer-readable code” to be stored on a “non-transitory computer-readable medium.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        
Telephone: 571-272-8623
Date: 10/31/22